Citation Nr: 0717257	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  98-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the 
period from February 15, 1994 to September 13, 1999.

2.	Entitlement to an initial rating in excess of 50 for 
PTSD, for the period from September 14, 1999.

3.	Entitlement to an initial rating in excess of 60 
percent, for hepatitis for the period from March 11, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
January 1950 and from October 1950 to November 1951.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In April 2007, a Deputy Vice Chairman of the Board granted 
the veteran's March 2007 motion to advance his case on the 
Board's docket, pursuant to 38 C.F.R. § 20.900(c) (2006).

In a June 2005 decision, the Board denied the veteran's 
claims for service connection for residuals of frostbite and 
for diabetes mellitus, and for a rating in excess of 30 
percent for hepatitis for the period from January 5, 1994, to 
March 10, 2001.  At that time, the Board remanded his claims 
for an increased initial rating for PTSD and an increased 
initial rating for hepatitis from March 11, 2001 to the RO 
for further development.

Furthermore, the Board notes that, in an October 2004 rating 
decision, the RO denied the veteran's claim for a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  The RO notified of the 
veteran of its determination in a November 2004 letter.  In a 
November 2005 memorandum, the veteran's representative 
indicated that the veteran requested to testify at a hearing 
before a Veterans Law Judge (hereinafter referred to as a 
"Board hearing") at the RO and that "[a]dditionally, there 
is an application for consideration of individual 
unemployability".  At that time, the veteran also submitted 
a formal claim (VA Form 21-8940) for a TDIU dated in October 
2005.  Thus, it is unclear if the veteran wished to file a 
notice of disagreement with the RO's October 2004 rating 
action or if he wanted to initiate a new claim for a TDIU.  
Either the veteran or his representative should contact the 
RO to clarify his intent regarding his claim for a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the veteran submitted a substantive appeal 
(VA Form 9) dated in October 2005, on which he requested to 
be scheduled for a Board hearing at the RO.  As noted above, 
his representative's November 2005 memorandum noted this 
request for a Board hearing and the veteran's application for 
a TDIU.

In an April 2007 letter, the Board asked the veteran to 
clarify his hearing request and indicate if he wanted a 
hearing only as to the TDIU issue, as to the increased rating 
claims already on appeal, or as to all three issues.  In a 
May 2007 signed statement, the veteran said he wanted a Board 
hearing at the RO, but did not indicate on what claim(s) he 
wanted the hearing.

As such, because considerations of due process mandate that 
the Board may not proceed with appellate review of the 
appellant's claims without affording him an opportunity for a 
personal hearing, a remand is required for the scheduling of 
a Board hearing at the RO.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. §§ 20.700, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
Board hearing at the RO, in accordance 
with the veteran's November 2005 
request.  Appropriate notification of 
the hearing should be given to the 
appellant and his representative, and 
such notification should be documented 
and associated with the claims folders.  
If appellant wants to withdraw the 
request for a hearing, he should do so 
in writing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



